DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment and communication filed on 12/06/2021.
As per instant Amendment, submitted on 12/06/2021, independent claims 25 and 35, and dependent claims 31 and 38 have been further amended.
Claims 21-40 are allowed.
Terminal Disclaimer
Applicant has filed a Terminal Disclaimer on 12/06/2021, in response to a non-statuary double patent issues addressed in Non-Final Office Action mailed out on 08/09/2021.
The Terminal Disclaimer has been approved on 12/06/2021.
Response to Arguments/Remarks
Claims 21-40 are allowed.
Claim 26 also allowable. Claim 26 was omitted, by an error, in the list of allowable dependent claims recited by examiner in the office action mailed on 08/09/2021.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439